DETAILED ACTION

Remarks

Applicant's request for entry into AFCP 2.0 is acknowledged. 

Substance of Interview
During the telephone interview conducted on 11-16-2021, the Office discussed with Applicant's representative, Michael W. Zimmerman, the information presented below. 
Claim Interpretation
Claim interpretation under USC § 112(f) during the Final Office Action are withdrawn, in light of the amendment filed on 10-20-2021 by Applicant(s).

Claim Rejections - 35 USC § 112
Claim rejections under USC § 112 during the Final Office Action are withdrawn, in light of the amendment filed on 10-20-2021 by Applicant(s).

Double Patenting
Claim rejections under DB during the Final Office Action are maintained because Applicants requests that the rejection be held in abeyance until agreement is reached on the scope of allowable claims. 



Claim Rejections - 35 USC § 103
In relation to claims 1, 7, 13 the Office completed additional consideration of the after final amendment within the time authorized for the pilot program. The result(s) of the additional consideration does not overcome all of the rejections in the most recent final Office action. In particular, the interview summary touched on the following as it pertains to claims 1, 7, 13:
During the After Final remarks, Applicants argues that the cited prior of record fails to disclose a feature set based on a set of rules established by a manufacture and a retailer of the device, the set of rules established to support desired device customization needs.  
The office submits that Fig. 3 of U. Tenhunen illustrates a terminal device 300 provided by a factory 302. The terminal device thereby contains “An original UI presentation 318 as set by the factory 302” that may dynamically change. For example, Tenhunen states that ”a solution that may be used for, among other things, configuring and branding settings and the UI of a terminal client.  This may be based on the terminal variant's needs, local variants' needs, operators' needs, operators' post-sales needs, vendors' post-sales needs, etc. The solution may also be used for dynamically changing the content within the application by providing tailored content, such as a tailored URL-link list, based on various attributes of either/both the end-user's preferences, the terminal's capabilities, the operator's, service provider's or other content retailer's preferences, and the like”. Therefore, the Office submits that U. Tenhunen discloses the invention directed to updating different configuration of a retailer, testing personnel or the like initially activates or otherwise uses the base application for the first time, terminal-related information is transmitted from the terminal”. U. Tenhunen describes the terminal related information as “Uniform Resource Identifier (URI)” that may include “terminal and/or client information, such as an International Mobile Equipment Identifier (IMEI), a Unique Identifier (UID) that uniquely identifies the client/application” and  “operator, service provider, application developer, or other similar entity.  For example, information such as the MCC, MNC, SPN, SMSC and the like may be used by the receiving configuration server to select the appropriate UI variant information from an aggregation of variant information owned and/or defined by different entities”; ¶s 0035, 0043, 0044, respectively) Therefore, for a PHOSITA this means that when a terminal device is activated by at least a “retailer”, specific related identifiers are transmitted to  configuration server system that not only identifies specific information about the terminal device but also specific information about different entities involved in the transaction of the terminal device such as “operator, service provider, application developer”.

Therefore, the cited prior of record fails to disclose a feature set based on a set of rules established by a manufacture and a retailer of the device, the set of rules established to support desired device customization needs.  



For the above reasons, it is believed the rejection to proper and for that reason it is maintained. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/AUREL PRIFTI/           Primary Examiner, Art Unit 2186                                  

                                                                                                                                                           
Aurel Prifti
Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

 HYPERLINK "mailto:aurel.prifti@uspto.gov" aurel.prifti@uspto.gov